I think that the evidence was insufficient to make out a warranty, and that for this reason the complaint should have been dismissed on the trial. Entertaining this view, I consider the error in the admission of the letter harmless. The judgment should be modified so as to give it the same effect as if entered upon a nonsuit, and as modified affirmed, with costs.
GRAY, HAIGHT and WERNER, JJ., concur with PARKER, Ch. J., and LANDON, J.; O'BRIEN, J., reads dissenting opinion, and CULLEN, J., dissenting memorandum.
Judgment reversed, etc.